t c memo united_states tax_court michael w and caroline p huber et al petitioners v commissioner of internal revenue respondent docket nos filed date arthur d sederbaum walter luers stephen p younger and catherine g schmidt for petitioners joseph boylan for respondent 1cases of the following petitioners are consolidated herewith tabitha a huber docket no hans a huber and laurel d huber docket no michael w and caroline p huber docket no memorandum findings_of_fact and opinion goeke judge this case concerns the proper amounts of gift_tax that petitioners michael w and caroline p huber tabitha a huber and hans a and laurel d huber should pay under section on gifts of stock in the j m huber corp huber that they reported on their form sec_709 united_states gift_tax_return during the period through huber stock was not publicly traded and petitioners valued their gifts on the basis of the prices huber used for shareholder stock transactions these prices were determined by an independent_appraiser and used in various transactions involving huber stock the controversy stems from disagreement over whether these sales constitute arm’s-length transactions we hold that the transactions in question are evidence of an arm’s-length price and support the values petitioners set on their gifts findings_of_fact petitioners resided in new jersey at the time of filing their petitions huber corp huber was founded in by joseph maria huber j m huber who emigrated from germany to new york city and started a printing business huber is headquartered in edison new jersey 2unless otherwise indicated all section references are to the internal_revenue_code as amended huber operates a diversified business with annual sales in excess of dollar_figure million during the years in question huber is a privately held corporation but its governance structure strives to emulate public companies by maintaining a high level of communications with its shareholders during the relevant taxable years there were approximately shareholders who were generally huber family members as permitted by huber’s bylaws there were also big_number to big_number employees most of whom were not related to the huber family huber is governed by its board_of directors the board the majority of whom are not members of the huber family huber’s ceo president and chairman peter francis was one of petitioners’ principal witnesses mr francis has been president of huber since and chairman since he is the great-grandson of j m huber pursuant to huber’s bylaws there is no public market for huber shares since huber has retained ernst young e y to annually appraise the huber shares however shareholders may seek waivers from the board to transfer huber stock to nonprofit_organizations which are then allowed to hold the shares or sell them to permitted shareholders under huber’s bylaws the shares of huber are held by members of the huber family the huber foundation a nonprofit charitable_organization and various independent nonprofit_organizations including universities although huber has no formal stock buy-back program its bylaws authorize it to redeem stock from huber shareholders the board is empowered to authorize redemptions and set the price at which such redemptions are offered during the years to the board authorized redemptions in huber bought back shares at the e y value for redemptions in the years to the redemptions were at the e y price le sec_5 percent these redemptions were from huber family shareholders who wished to liquidate their shares and from nonprofit_organizations that have received donations of shares which include the massachusetts institute of technology dartmouth college hitchcock medical hamilton college the nature conservancy and the family planning organization each of these transactions used the e y value to determine the redemption price huber’s bylaws provide the corporation the right_of_first_refusal to purchase shares offered outside the huber family at a price specified in the bylaws the bylaws provide that if any shareholder attempts to sell his shares to a buyer not authorized by the bylaws huber has the irrevocable option to purchase the shares at the lower_of the offer price the book_value or the formula price set by the bylaws the bylaws authorize sale of huber shares to huber family members including lineal 3the formula prices set by huber’s bylaws was dollar_figure dollar_figure dollar_figure and dollar_figure per share for the taxable years to respectively descendants of j m huber their spouses their children trusts whose beneficiaries are such persons and the huber foundation the bylaws also authorize shareholders to sell to independent nonprofit_organizations after obtaining a waiver from the board e y report since huber has retained e y to prepare a valuation of huber and its determination is reviewed each year by the chair of huber’s audit committee e y does not perform any other auditing functions for huber e y has used a consistent methodology for valuing huber shares which is comparing huber to comparable publicly traded companies e y applies a 50-percent lack of marketability discount from the freely traded value of the shares although shareholders are not generally sent copies of the e y reports the reports are available for inspection by huber shareholders the e y reports were used for the following valuation purposes by huber and its shareholders valuing gifts of huber shares made to nonprofit_organizations valuing both the grant and exercise of stock_options issued to huber’s ceo fixing the compensation of huber’s board members evaluating the performance of huber as a whole and valuing shares that are bought back by huber from its shareholders no one at huber ever indicated what value or discount was wanted before e y completed the reports mr francis did not receive draft reports in advance transactions between shareholders from to there have been approximately transactions of huber shares between shareholders the shareholders are not obligated to use the e y value to sell their shares the relationships between buyers and sellers varied some were as close as between parents and children or grandparents and grandchildren others were as distant as between a_trust and a spouse of a second cousin other transactions involved nonprofit_organizations which sold shares to huber family members each of these sales occurred at the e y value petitioners timely filed their form sec_709 for the taxable years to reflecting gifts of huber shares from petitioners to their lineal_descendants petitioners based the values assigned to the shares on the valuation reports prepared by e y at trial petitioners relied principally on two sets of transactions as representative examples of the sales the brown estate transactions brown estate and the anne foster trust transactions foster trust the brown estate transactions ellen mertens brown a third-generation descendant of j m huber died in at her death mrs brown owned over big_number huber shares mrs brown’s son bruce seely and her stepson george brown were named as coexecutors of the brown estate the coexecutors intended to sell some of mrs brown’s shares of huber in order to pay the estate_tax since the value of the shares had not been finally determined for federal estate_tax purposes the coexecutors obtained from the internal_revenue_service irs a series of five 1-year extensions to pay the estate_tax in mid-1997 the coexecutors settled the estate_tax issues with the irs and agreed upon the payment_date of date for the estate_tax liability in the fall of mr seely who was also a huber family_member sought to raise the necessary funds to satisfy the estate_tax liability by selling the brown estate shares held in huber mr seely understood that he owed fiduciary duties to the brown estate’s beneficiaries of whom he was one to get the best price for the estate’s huber shares mr seely was familiar with e y’s valuation and received an overview of its report annually in addition mr seely attended huber’s annual shareholder meetings served as a nonvoting director and received huber’s quarterly reports operating plan and budget in date mr seely and mr brown as coexecutors of mrs brown’s estate sold big_number huber shares to a total of purchasers many of whom included distant relatives or trustees acting in their fiduciary capacities two of the buyers w anthony brooke and peter s brock testified at trial mr brooke is the husband of mr seely’s second cousin mr brooke holds an m b a from stanford and currently runs a private equity firm called jmh capital mr brooke regularly received and reviewed huber’s 5-year plan yearly budgets monthly financial reports and annual reports mr brock is mr seely’s first cousin but sees him only occasionally mr brock is an architect with a b a from princeton university and a master’s in architecture from the university of california mr brock served on huber’s board for years and on several other committees all of the purchasers of huber shares from the brown estate paid the e y value foster trust transactions anne h foster a third-generation huber family_member died in after the death of her surviving_spouse raymond foster the beneficiaries of ms foster’s trust were her four children and three nonprofit_organizations in eric goetz became cotrustee of the foster trust together with one of ms foster’s daughters lynn zinn mr goetz and ms zinn were also coexecutors of ms foster’s estate at that time the foster trust held approximately big_number shares of huber stock mr goetz is not a member of the huber family and does not own any huber stock individually in the foster trust needed dollar_figure to satisfy trust expenses including legal and accounting fees and reimbursement for the estate_taxes paid_by the raymond foster estate mr goetz and ms zinn as cotrustees raised this cash through several methods one was a sale of shares to several other family members and to a nonprofit organization at the e y value the cotrustees raised approximately dollar_figure from these sales erika dade one of ms foster’s children and a beneficiary of the foster trust as well as a purchaser of huber shares from the foster trust testified she attends huber’s annual meetings and receives and reviews huber’s quarterly reports and communications from its divisions regarding the performances of their business sectors she has served as a nonvoting huber board member and sat on huber’s audit committee she regularly speaks with huber’s ceo mr francis who also is her brother about the corporation further she is knowledgeable about the e y valuation and comfortable with the e y value she understands the methodology that e y used to her knowledge no one has ever complained about the e y valuation ms dade is aware that other shareholders were buying and selling at the e y price and that the board was using the e y value to determine their compensation and to measure the performance of huber notices of deficiency respondent issued separate notices of deficiency to petitioners petitioners thereafter timely filed petitions with this court objecting to the notices of deficiency respondent agreed with e y’s freely traded values of huber shares however respondent took issue with the appropriate discount for lack of marketability because of a report by respondent’s expert appraisal economics inc while e y has always applied a 50-percent discount since its employment with huber in respondent’s expert applied a 30-percent discount for a 25-percent discount for a 45-percent discount for and a 30-percent discount for the discrepancies in valuation of the shares are as follows year petitioners’ value dollar_figure dollar_figure dollar_figure dollar_figure respondent’s value dollar_figure dollar_figure dollar_figure dollar_figure respondent also rejected the e y values because he determined the sales at these values were not arm’s-length transactions the threshold issue at trial was whether there 4respondent issued separate notices of deficiency determining deficiencies in the gift_tax of petitioners michael a and caroline p huber for the tax years and tabitha a huber for the tax years and and hans a and laurel d huber for the tax_year were arm’s-length sales of huber shares that could be used to determine the values of the gifts made by petitioners i burden_of_proof opinion respondent argues that under sec_7491 the burden_of_proof does not shift to respondent but remains with petitioners we do not reach this issue because we find that the outcome of this case is determined on the preponderance_of_the_evidence and is unaffected by sec_7491 see 124_tc_95 citing 394_f3d_1030 8th cir affg t c memo estate of stone v commissioner t c memo ii arm’s-length quality of huber stock sales sec_2501 imposes a tax on the transfer of property by gift during the taxable_year this tax is imposed whether the transfer is in trust or otherwise and whether the gift is direct or indirect sec_2511 a gift of property is valued as of the date of the transfer sec_2512 the gift is measured by the value of the property passing from the donor rather than by the value of the property received by the donee or upon the measure of enrichment to the donee see sec_25_2511-2 gift_tax regs the fair_market_value of the transferred property is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_25_2512-1 gift_tax regs where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of the property received see sec_2512 in determining the value of unlisted stocks actual arm’s-length sales of the stock in the normal course of business within a reasonable_time before or after the valuation_date are the best criteria of market_value 87_tc_78 citing 73_tc_266 the parties dispute whether sales of huber stock at the value set by e y qualified as arm’s-length sales petitioners cite 243_f3d_1145 9th cir revg estate of kaufman v commissioner tcmemo_1999_119 to support the proposition that the transactions at issue qualify as arm’s-length sales in morrissey a family-owned_corporation retained merrill lynch to appraise a minority interest on the basis of the report two shareholders sold their shares to the second largest shareholder at the price set by merrill lynch each seller testified that the price was fair and that the sale had been under no compulsion the court_of_appeals for the ninth circuit found that these two transactions satisfied the requirements of an arm’s-length sale because family connections were not particularly close sellers were under no compulsion to sell sellers had no reason to doubt an independent valuation of the shares by a reputable firm and there was evidence that there was no intention to make a gift to the buyer petitioners cite each of these factors in support of their position while respondent contests each factor’s application to this case we declined to extend morrissey in 120_tc_358 appeal docketed no 5th cir however mccord is distinguishable because the taxpayers based the valuation of the stock on an assignment of a portion of a partnership transferred by gift instead of on a previous sale of the stock the taxpayers who were husband and wife assigned their partnership interests to their children and two nonprofit_organizations the assignees pursuant to the assignment agreement executed a confirmation agreement to divide the interest amongst themselves the interest was valued by an appraiser retained by the children the taxpayers citing morrissey argued that the confirmation agreement was conclusive proof of the value_of_the_gift interest because the agreement was an arm’s-length transaction that was the functional equivalent of an actual arm’s-length sale id pincite n we disagreed stating that it is against the economic_interest of a charitable_organization to look a gift horse in the mouth id the facts in this case are not analogous to those of mccord because here actual sales took place the nonprofit_organizations that acquired huber shares without compulsion to sell sold them for the price that the e y appraisal suggested unlike mccord this is not a situation where having been designated to receive a gift the charity would have taken whatever it could get therefore mccord is distinguishable on its facts the parties’ analytical framework corresponds to the factors discussed in morrissey the parties base their conclusions about the arm’s-length nature of the sales on their view of the huber family relationships the presence or lack of compulsion on the part of the seller the reasonableness of the shareholders’ reliance on the e y value and the intent of the parties with respect to the sales we shall therefore generally follow this framework and address any collateral arguments that the parties raise iii relationship of shareholders in huber respondent brings to our attention that this court has consistently closely scrutinized purported transactions between related parties such as family members and often concluded that they were not arm’s-length transactions see 371_f3d_257 5th cir estate of bongard v commissioner t c pincite we find respondent’s characterization of the issue to be too narrow and in addition it ignores facts that we find critical to the outcome of this case respondent focuses on isolated sales that took place between closely related family members as if they were the only sales there were over transactions that took place between and by huber shareholders involving an amalgam of relationships between immediate relatives between more distant relatives and between shareholders of huber and independent nonprofit_organizations each of these sales took place at the e y value respondent also suggests that there was a taint of 5respondent frames his arguments in this case around the premise that there were only two sales of huber stock--the brown estate and the foster trust--that provide the basis for determining whether the sale of huber stock was at arm’s length although the foster trust and brown estate sales were the most factually developed in the record and the center of the testimony the record also shows that there were a total of sales between huber shareholders since these sales included transactions between distant relatives and trusts independent nonprofit_organizations and huber and huber family members and independent nonprofit_organizations respondent maintains that these transactions were not in the record however the ceo of huber and one of the former members of the board credibly testified as to their personal knowledge of these transactions therefore we are not basing our conclusions solely on the foster trust and brown estate sales even though some of the transactions in those sales included parties that were not closely related impropriety in the brown estate transaction because mr seely and his children were beneficiaries of trusts that purchased a portion of the shares however mr seely credibly testified that he had no knowledge that there were shares being purchased for these trusts since his contact was with the trustee who was also the trustee of various other trusts and who did not identify the particular trust for which he was buying the shares in addition those particular transactions make up just big_number shares of the over big_number shares of the brown estate shares that were sold at the e y price we have already indicated that many of those sales took place between parties who had no reason to accept a price that was artificially low in the case of the brown estate mr seely also sold shares to the husband of his second cousin at the e y price mr seely testified that he rarely saw the distantly related buyer and was not particularly close to him therefore mr seely had no reason to offer the shares to anyone at a bargain price indeed mr seely had every reason to sell the stock at a fair price because as coexecutor of the estate he had a fiduciary duty to the estate’s beneficiaries to do so similarly mr goetz testified that he absolutely understood that he was acting as a fiduciary of the foster trust in selling the shares we therefore conclude that the existence of close family relationships between parties of some of the sales transactions in the record is neutralized by the fact that many of the transactions took place between parties that were hardly related or unrelated and who had fiduciary obligations to obtain the best price we view the variety of relationships among the shareholders in huber as a positive indicator of the existence of arm’s-length sales iv compulsion respondent argues that the sales of the shares from the brown estate and the foster trust were under compulsion and thus not representative of arm’s-length sales respondent relies on 6_bta_1065 however in acme mills the court found that the taxpayers were under very decided pressure from their creditors to sell the property in order to settle creditor claims id pincite there was no such pressure here the brown estate sold its shares to pay the estate_tax there was no immediate time constraint the executors had been planning for a number of years to sell the shares and were waiting for their tax obligations to be resolved so that they knew how much money was needed once a valuation of the estate was agreed upon with the irs the estate had months to pay the liability the estate was able to sell the shares in just month mr seely testified that he felt no pressure to sell the estate’s shares and that he raised the necessary funds to pay the estate_tax within a matter of weeks we fail to see compulsion similar to that in acme mills similarly in the case of the foster trust mr goetz testified that he was under no pressure to sell the huber shares the sales were made to pay budgeted obligations of the trust and selling huber shares was just one of the ways to raise the money mr goetz had other options to raise the money v e y report the value set by e y was used to set the board’s compensation and measure the financial performance of huber huber has retained e y since to prepare an independent valuation for the different situations that require a valuation of huber shares respondent attempts to demonstrate that the e y reports were not reliable by attacking the e y reports from several angles in order to persuade us that the parties were not reasonably informed about huber’s worth and thus not motivated to realize fair_market_value for the stock first respondent notes that the e y reports were months old at the time of the brown estate transactions and months old at the time of the foster trust transactions respondent cites subsequent valuation reports by e y indicating that the price per share was increased by dollar_figure and dollar_figure respectively because of the time lapse respondent argues that the sellers lost out on some increased profit respondent’s argument ignores the evidence none of the parties who testified believed that there had been a significant change in huber’s finances since the last valuation and those parties demonstrated their independent knowledge of huber’s worth further we do not find the time lapse in this case to be unreasonable see hooker indus v commissioner tcmemo_1982_357 crediting a single sale of stock as best criteria of market_value even though it relied on an appraisal that was months old respondent argues that the parties were not reasonably informed because they did not see a copy of the e y report this narrow argument fails to address that the shareholders of huber including the ones who testified regularly received reports from huber discussed the company with its ceo attended shareholder meetings and participated on huber’s board_of directors and its committees further one of the buyers of the stock from the brown estate mr brooke testified that he did see the e y report whether the shareholders actually saw the report does not influence our conclusion that the parties were well informed because the modus operandi of huber gave plenty of opportunity for shareholders to educate themselves about the company and the e y methodology and the evidence shows that many of the parties to the sales at issue in fact did just that contrary to another argument raised by respondent we do not find donative_intent in the transactions using the e y price to buy and sell huber stock there is no evidence to support this assertion and much evidence that is inconsistent with it for example the ceo’s acceptance of an artificially low e y value for huber stock would be against both his own economic interests and those of huber and its shareholders the success of this centenarian company and the vast acceptance of the e y price by it sec_250 shareholders strongly suggest that the sellers of e y stock had every reason to believe that they were obtaining a fair price for their shares respondent argues that the lack of negotiation in the transactions at issue connotes the lack of an intent to realize the best price for the value of the shares respondent fails to cite any caselaw that holds that negotiation is a necessary element of an arm’s-length transaction in fact the weight of authority is to the contrary see eg kimbell v united_states f 3d pincite absence of negotiations over price or terms is not a compelling factor in the determination as to whether a sale is bona_fide particularly when the exchange value is set by objective factors hooker indus v commissioner supra stock sale deemed best evidence of value where there was no price negotiation and parties accepted a third-party’s valuation respondent offers a final reason we should not consider the sales of huber stock to be at arm’s length he argues that the huber shareholders by not offering their shares for sale to the public failed to obtain the optimum price which respondent assumes is higher than the e y value respondent suggests that it is not unreasonable to assume that an unrelated individual or corporation would be willing to pay a premium in excess of the value huber corporation sets to invest in the company respondent corroborates this argument by suggesting that the bylaws of huber provide a right-of-first-refusal provision whereby shares offered to nonfamily members could be purchased by the corporation at a price generally higher than the value that e y computes we disagree we reject the notion that huber must take itself public in order to sell its shares at a fair price courts have long recognized the rights of shareholders in closely held companies to remain private 92_tc_312 in addition the ceo mr francis provided in his testimony bona_fide business purposes for staying private he testified that keeping huber private would allow the company to advance key values and have a long-term view of its business respondent takes his argument a step further by postulating that the bona_fide business_purpose of maintaining family control should be set_aside if it serves as a device to pass an interest to the natural objects of one’s bounty or to convey that interest for less than full and adequate_consideration see estate of true v commissioner tcmemo_2001_167 affd 390_f3d_1210 10th cir bommer revocable_trust v commissioner tcmemo_1997_380 this is another instance where respondent narrowly focuses on some of the transactions at issue without taking into account that the e y value of the stock was used in many instances for example in the case of a charitable donation a higher value would be preferable because that would result in a larger deduction we reject respondent’s suggestion that almost shareholders would harmoniously accept an artificially low valuation of the huber stock so that a few people who may or may not be related to them can pay less estate_tax further respondent’s assumption that offering a stock to the public would have garnered a higher price is purely hypothetical the only evidence respondent offers is a mischaracterization of the huber bylaws respondent maintains that the buyback provisions provide a price that is higher than the e y value according to respondent’s logic if the stock were offered to a third party and huber exercised its right_of_first_refusal it would buy the shares back at a price higher than the e y price this is incorrect while the formula price set in the bylaws may be higher than the e y value respondent ignores the fact that any buyback would be at the lower end of the formula price book_value or price offered by a third party there is no basis to suggest that there was a market available wherein a potential buyer would purchase huber shares at a price higher than the e y value vi conclusion not only have petitioners prevailed on all of the factors listed in morissey v commissioner 243_f3d_1145 9th cir but several other facts already discussed make their case stronger than that of the taxpayers in morissey we conclude that the sales of huber stock established in the record are arm’s-length sales that demonstrate the best reference for the valuation of huber shares on petitioners’ gift_tax returns to reflect the foregoing decisions will be entered for petitioners in docket nos and
